Case 2:19-cv-04664-PSG-E Document 47-8 Filed 05/21/21 Page 1 of 2 Page ID #:979




                       EXHIBIT +
Case 2:19-cv-04664-PSG-E Document 47-8 Filed 05/21/21 Page 2 of 2 Page ID #:980




     Confidential Subject to Plaintiffs’ Application to
          File Exhibit H Under Seal (ECF 46).1




 1
  This exhibit has been submitted to Chambers for in camera review consistent
 with such mention in the Motion for Default Judgment (ECF 47) and the
 Application to File Exhibit H Under Seal (ECF 46).
